Citation Nr: 1034495	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Whether new and material evidence has been received to reopen a 
claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1967 to December 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  

As will be discussed in greater detail below, prior unappealed 
1983 and 1990 rating decision denied and declined to reopen, 
respectively, the Veteran's claim of service connection for 
hearing loss.  The rating decision on appeal reopened, and 
addressed de novo, the Veteran's claim..  However, the question 
of whether new and material evidence has been received to reopen 
the claim must be addressed in the first instance by the Board 
because that matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the issue 
accordingly.


FINDINGS OF FACT

1.  An unappealed December 1990 rating decision declined to 
reopen a claim of service connection for bilateral hearing loss 
which had been previously denied essentially based on a finding 
that such disability was not shown.

2.  Evidence received since the December 1990 rating decision 
includes audiometry that show that the Veteran has a bilateral 
hearing loss disability, relates to an unestablished fact 
necessary to substantiate the claim of service connection for a 
left ear hearing loss disability, and raises a reasonable 
possibility of substantiating the claim.

3.  A left ear hearing loss disability was not manifested in 
service; left ear sensorineural hearing loss (SNHL) was not 
manifested to a compensable degree in the first postservice year; 
and the preponderance of the evidence is against a finding that 
the Veteran's current left ear hearing loss disability is related 
to his service, or to any event or injury therein; a right ear 
hearing loss was noted on induction, and is not shown to have 
increased in severity during service (or as a result of an event 
or injury therein).


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
service connection for bilateral hearing loss may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

An April 2006 letter provided the Veteran notice that was 
essentially in compliance with the requirements for notice in 
claims to reopen outlined by the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Regardless, any Kent notice defect is moot, as this 
decision reopens the claim.  While the Veteran did not receive 
notice regarding disability ratings and effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), neither the 
rating of a disability nor the effective date of an award is a 
matter for consideration.  Hence, the Veteran is not prejudiced 
by this notice defect.  

The Veteran's STRs are associated with his claims file.  All 
records identified as pertinent by the Veteran, to the extent 
possible, have been associated with the claims file.  The Veteran 
was not afforded a VA examination.  The Board finds that a VA 
examination (for a diagnosis/nexus opinion) is not necessary.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
explained its interpretation of 38 C.F.R. § 3.159(c)(4).  This 
regulation provides that an examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the Veteran 
suffered an event, injury, or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The Court noted that the third 
prong of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.  

The diagnosis of the Veteran's bilateral hearing loss disability 
is not in dispute.  However, the further factors for determining 
when a VA examination for a nexus opinion is necessary are not 
shown, and even the "low threshold" standard in McLendon is not 
met.  There is no evidence that the Veteran's pre-existing right 
ear hearing loss disability increased in severity during his 
active service and no evidence of a left ear hearing loss 
disability until some 20 years after service, and no competent 
evidence suggesting there might be a nexus between the Veteran's 
bilateral hearing loss disability and his service.  Consequently, 
an examination for a medical nexus opinion is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  VA's duty to assist is met. 

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

New and Material Evidence to Reopen

An unappealed September 1983 rating decision denied service 
connection for bilateral hearing loss based essentially on a 
finding that such disability was not shown; an unappealed 
December 1990 rating decision declined to reopen the claim (and 
is the last prior final decision in the matter).  

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record when 
the last final denial of the claim was made, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence received since the December 1990 rating decision 
includes the report of a July 1990 (constructively of record in 
December 1990) VA audiological evaluation which found the Veteran 
had bilateral hearing loss disability.  This evidence relates 
directly to the basis for the previous denial of the claim and 
for purposes of reopening is presumed credible and competent.  
See, Justus, 3 Vet. App. 510 (1992).  Consequently, it pertains 
to an unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.  Hence, the 
Board finds the evidence new and material, warranting reopening 
of the claim. 

De novo review

The Board notes at the outset that the Veteran is not prejudiced 
by the Board's proceeding to de novo review upon reopening the 
claim because the RO's February 2007 adjudication of this matter 
was on a de novo basis. 

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

Certain chronic diseases, to include sensorineural hearing loss 
(as an organic disease of the nervous system), may be service 
connected on a presumptive basis if they become manifest to a 
compensable degree within a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC list are less than 94 percent.  
38 C.F.R. § 3.385.

A pre- existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The Veteran's DD-214 reflects that he was a cook.  His STRs show 
that on October 26, 1967 preinduction examination audiometry 
revealed puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
10
/
10
LEFT
10
10
5
/
10

[The values reported represent conversions from ASA values (used 
in service department audiometry until October 31, 1967) to the 
ISO values in current use.]  

The Veteran was found to have defective hearing, and was found to 
be not qualified for Airborne Training due to such defect.  He 
was placed on a physical profile for defective hearing.  A 
September 1969 treatment record notes that the Veteran was seen 
for headaches and earaches.  During the visit, he reported that 
he experienced ear drainage and temporary left ear hearing loss 
about a year prior.  He reported that his ears were irrigated at 
the time (it is unclear if he was seen in service as there is no 
record of that visit in his STRs).  On examination for release 
from active duty in November 1970, whispered voice hearing was 
15/15, bilaterally.  In associated history the Veteran denied 
having a hearing loss.

The earliest postservice treatment records pertaining to hearing 
loss is a report of a July 1990 VA audiological evaluation that 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
30
45
50
LEFT
50
50
50
45
45

The audiologist noted in an accompanying record:

"The Veteran was seen today for a hearing test.  [The] 
Veteran complained of inability to hear especially in 
crowds or on the telephone.  [The] Veteran also complained 
of dizziness.  Inconsistent behaviors observed prior to 
testing.  [The] Veteran was able to understand instruction 
with earphones over [his] ears.  Audio showed moderate 
hearing loss for acoustic reflexes present [in] both ears.  
Decay (-) [in] both ears for retrocochlear lesion.  Low 
threshold of acoustic reflexes suggest better hearing than 
indicated.  Mild hearing loss in both ears with functional 
overlays."

In an August 1990 VA record, it was noted that the Veteran 
reported he had experienced decreased hearing since 1968.  He 
reported that his left ear hearing loss was more severe than his 
right ear hearing loss.  He indicated that his hearing loss was 
service-related as it was due to a windblast.

Postservice records (to include private records and records from 
the Texas Criminal Justice system) from 1997 to 2001 document 
hearing loss.  A February 2000 audiological report shows severe 
SNHL (right ear greater than left ear).   In several statements, 
the Veteran contends that his right ear hearing loss was incurred 
in military service (and observes that he was disqualified from 
Airborne Training due hearing loss).

It is not in dispute that the Veteran has a bilateral hearing 
loss disability.  What he must still show to establish service 
connection for such disability is that it is related to an event, 
injury, or disease in service.  Left ear hearing loss was not 
manifested in service, and left ear SNHL is not shown to have 
been manifested in the first postservice year.  Consequently 
service connection for such disability on the basis that it 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.  

Furthermore, there is no competent medical evidence that 
indicates that the Veteran's current left ear hearing loss might 
be related to his service..  Because he is a layperson, the 
Veteran's own opinion in this matter is not competent evidence; 
the matter of a nexus between a current disability (left ear 
hearing loss) and a remote event is a medical question not 
capable of resolution by lay observation or opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has 
not submitted any medical evidence that supports his lay 
allegation.  Significantly, a lengthy time interval between 
service and the initial postservice clinical manifestation of a 
disability for which service connection is sought (here some 20 
years) is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000).  

Based upon the foregoing, the preponderance of the evidence is 
against a finding of a nexus between the Veteran's left ear 
hearing loss disability and his service.  

Regarding the Veteran's right ear hearing loss disability, his 
October 1967 service entrance examination revealed he had a right 
ear hearing loss {including by VA standards] at service entrance.  
He was placed on physical profile for hearing loss, and 
disqualified from airborne training as a result.  As the hearing 
loss was noted on induction, the Veteran is not entitled to a 
presumption of soundness on entry in service as to such 
disability.  See 38 U.S.C.A. § 1132.  The pre-existence of the 
disability precludes consideration of whether it was incurred in 
service.  Consequently, to establish service connection for his 
right ear hearing loss, the Veteran must establish that such pre-
existing disability was aggravated by his service.  To establish 
aggravation he must show that the right ear hearing loss 
increased in severity, beyond natural progression, during/or as a 
result of his service.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

Whether a disability increased in severity is determined by 
reviewing the evidence regarding the state of the disability 
before, during, and after active duty service.  In large measure 
the significance of the various findings (i.e., whether they 
reflect a permanent increase in the level of severity/underlying 
pathology of the disability or merely reflect an acute 
exacerbation) is a medical question.  Here, not only is there no 
medical evidence during service showing an increase in severity 
of the Veteran's right ear hearing loss, but there is also no 
competent postservice (medical) evidence suggesting that the 
Veteran's preexisting right ear hearing loss increased in 
severity during, or as a result of, his service.  Significantly, 
on service separation examination, whispered voice hearing was 
normal (15/15), and the Veteran denied hearing loss.  While such 
evidence is not conclusive (and regarding the presence of any 
right ear hearing loss at separation suspect in light of the 
findings on induction), it is a factor for consideration 
regarding whether pre-existing right ear hearing loss disability 
increased in severity during service.  The finding of a right 
hearing loss disability on audiometry nearly 20 years after 
separation is not evidence supporting that a right ear hearing 
loss disability increased in severity during service.  

The Veteran's unsupported statements relating his right ear 
hearing loss disability to service are not credible.  To the 
extent that he suggests that the disability had its onset in 
service, he is contradicted by the entrance audiometry that found 
a right ear hearing loss disability.  To the extent that he might 
be suggesting that such hearing loss increased in severity during 
service, the Board finds such allegation self-serving and 
inconsistent with his [contemporaneous and thereby more 
probative) denial of hearing loss on service separation.  
The Board notes the repeated references by the Veteran and his 
representative to the effect that the Veteran was disqualified 
from Airborne Training due to his [right ear] hearing defect.  
Such factual evidence does not advance/support the Veteran's 
claim, as the disqualifying right ear hearing loss was noted on 
preinduction examination.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding of a nexus 
between the Veteran's hearing loss disability in either ear and 
his active service.  Accordingly, service connection for 
bilateral hearing loss disability must be denied.


ORDER

The appeal to reopen a claim of service connection for bilateral 
hearing loss is granted; but service connection for such 
disability is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


